Title: To Benjamin Franklin from Samuel Vaughan, Jr., 27 December 1783
From: Vaughan, Samuel Jr.
To: Franklin, Benjamin


          
            Clausthall in the Hartz, 27 Decr. 1783.
            My Dear & Honoured Sir,
          
          It has long been my sincerest wish to return you my warmest & best thanks for your kind & affectionate attentions to me when at Paris, but I refrained troubling you with a letter till I could entertain you with something new & worthy your attention. Till the present moment I have unfortunately been only in those spots that you have yourself formerly visited; & if I have happened to have made any new observation, It is in the mineralogical line which cannot so much interest you.
          Another Subject is therefore the occasion of my addressing you at present. It would give me singular satisfaction if you would be so obliging to send me some Account of Mr Charles’s

process to raise his Machine, & the Stuffs of which it was made; as the Gazettes, altho’ filled with accounts of it, are yet imperfect or confused on both these heads: but the articles which I am most interested to be acquainted with, are the results of Mr Lavoisiers memoirs, viz, the cheapest manner to procure Inflammable Air, its cost at Paris, the sort of Inflammable Air he thought best suited the purpose & their relative Weights. I should be far from making the above request Sir, was I not perfectly convinced from the notority of the Subject, that all the above must be in Print, & that you have only to request Mr Darcel your under Secretary to inclose & forward them for me, to the care of Baron Reden, Berghauptman, at Clausthall in the Hartz, by the earliest post he conveniently can.
          I have had under my examination a Mountain which you have Sir formerly visited, but as perhaps you did not examine it with the same views as myself, I shall take the liberty of mentioning some particulars respecting it.
          The Weisner is an Isolated Mountain, as it is the highest in the Country of Hessia, & bears no proportion in this respect to the Hills that are by the side of it. The Entire Top is of Basalt, & under it on every side is found a Coal originating from Wood; & the Roof of this immense Coal Mine is Cristals of Basalt. I do

not doubt Sir Joh: Banks having seen Basalt formed by Lava’s running into the sea; but merely offer it as a doubt, whether Nature has not in this case two methods of producing the same effect: For, according to his Theory, the Top of this Mountain should have been entirely under Water; which excludes the posibility of Wood being under Basalt, as Forest could not grow there, & that flooded Wood would occupy the highest part of the Sea; & consequently, be beyond the sphere of action of solid Basalt. I have some very fine pieces of this Wood, which I procured myself in the Mine, & it is so very perfect, that it bears in the Mine, with the action of Water & Air, the same plants Wood always does when put in a similar situation, & is in the first Stage of Decay. I am a little anxious to know the Species of Wood, which can be determined; & I carry specimens with me in hopes of meeting a Connoisseur of the internal texture of Woods.
          As I write in Haste I cannot enlarge on the above subject, or enter on others: however, I hope shortly Sir, to have the honor again to address you or Mr William Franklin, to whom I beg my most affectionate regards.
          I was very sorry to hear of your being attacked by the Gout; but as you assisted at the Experiments of Messrs Mongolfier & Charles, you must be of course recovered. My prayers will be ever for your health & happiness, being with the greatest respect, My Dear Sir, Your truly affectionate, devoted, & Obliged hble servt.,
          
            Samuel Vaughan Junr
          
          
          
            PS. The Queries I have taken the liberty to lay down Sir at the beginning of this letter respecting Mr Mongolfiers Machine, are not merely from Curiosity. Plans are yet too young to mention, but if they are completed & attended with Success, the result will be of no small importance. The only demur is the Expense of Air, but I think too much cannot be known beforehand; & therefore I should wish also to add one Query to the preceeding ones: What method Mr Charles used to let out his Inflammable Air when he wished to descend.
            I beg My Congratulations to Mr Charles, & Comps to all American friends, & the good Abbés at Place Vendome.
          
         
          Addressed: To / His Excellency Dr Franklin, / Minister Plenipotentiary from the / United States of America, / at Passy, / near Paris. / franc Ffort
          Notation: Vaughan Mr. Samuel 27 Decr. 1783.
        